      Case 1:18-cv-06626-ALC-KNF Document 149 Filed 04/06/20 Page 1 of 2


                                                              The Chrysler Building
                                                              405 Lexington Avenue, NY, NY 10174-1299
                                                              Tel: 212.554.7800 Fax: 212.554.7700
                                                              www.mosessinger.com


                                                              Toby Butterfield
                                                              Direct Dial: 212.554.7860
                                                              Fax: 212.377.6040
                                                              E-Mail: tbutterfield@mosessinger.com



                                                              April 6, 2020



VIA ECF

Hon. Kevin N. Fox
United States Magistrate Judge
US Courthouse – S.D.N.Y.
40 Foley Square
New York, NY 10007

                Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)

Dear Magistrate Judge Fox:

        We are counsel to Plaintiffs in the above referenced action, and write in furtherance of
our letter to the Court dated April 3, 2020 (ECF No. 148).

        Within forty minutes of Plaintiffs’ filing their April 3, 2020 letter to the Court, raising three
issues, starting with Defendants’ refusal to produce documents responsive to Plaintiffs’ prior
document requests and insistence on merely making those documents for “in person” inspection
after the close of discovery, Defendants designated and produced and produced various
“Attorneys’ Eyes Only” documents.

        However, Defendants’ unilaterally imposed a “demand” (emphasis in original) that one
of Plaintiffs’ counsel at a large firm in Washington, D.C. and their General Counsel must not be
allowed to review or becoming privy to the documents produced. Despite the parties’ explicit
agreement as to who may access “Attorneys’ Eyes Only” documents, which the Court also
ordered (ECF No. 104, Stipulated Confidentiality Order), Defendants purported to prohibit Ms.
Diana Tsutieva (who recently entered an appearance herein) and Mr. Mikhail Lezhnev (in-house
counsel to the corporate Plaintiffs) from viewing the documents. Defendants’ counsel’s letter
containing that demand is attached hereto as Exhibit A. Plaintiffs rejected the terms of
Defendants’ production as unacceptable and demanded Defendants withdraw their demand by
10:00 AM today. A copy of my reply to Defendants’ counsel is attached hereto as Exhibit B.
Defendants have not responded to Plaintiffs.

        Defendants cannot unilaterally write additional terms into the Stipulated Confidentiality
Order or restrict attorneys’ access to evidence in this action. Nevertheless, Moses & Singer
attorneys reviewed the documents, and the documents do not contain any unusually proprietary
or confidential financial information requiring any sort of heightened secrecy. Defendants
        Case 1:18-cv-06626-ALC-KNF Document 149 Filed 04/06/20 Page 2 of 2




Hon. Kevin N. Fox
April 6, 2020
Page 2


continue to create obstacles during the course of discovery, needlessly driving up costs for
Plaintiffs and unnecessarily requiring Plaintiffs to seek the Court’s assistance during this difficult
time.

        We cannot allow Defendants to dictate which attorney may review specific documents,
so remain compelled to seek the Court’s direction to Defendants’ to relent from their unjustified
position. The other issues detailed in Plaintiffs’ April 3, 2020 letter remain, particularly whether
Defendants’ counsel are still authorized to defend the case on behalf of all Defendants. We
deeply appreciate the Court’s attention to these matters, and hope to hear from the Court so we
may resume and complete discovery.

                                                             Respectfully,
                                                             s/ Toby Butterfield
                                                             Toby Butterfield
Encs.

cc:      All counsel (via ECF)
